M.D. Appeal Dkt.
                                                                   40 2017



                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 118 MAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
ASHLEY LAUREN WILMER,                     :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of August, 2017, the Petition for Allowance of Appeal is

GRANTED with respect to the following issue:

            Whether law enforcement may reenter a residence after the
            exigency that permitted the initial entry has dissipated?